DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 
Status of the Claims
The amendment/remarks received 01/03/2022 have been entered and fully considered.  Claims 1-3, 7-8, 13-14, 20-21, and 24 are pending.  Claims 4-6, 9-12, 15-19, and 22-23 are cancelled.  Claim 24 is new.  Claims 1, 3, 7, 14, and 20-21 are amended.  Claims 1-3, 7-8, 13-14, 20-21, and 24 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 24, the claim recites “the electrode exhibits a capacity retention of 77.6% at 850 mAh g-1 for 1000 cycles.”  Applicant points to paragraph [0058] of the published specification for support.  However, the specification indicates that the figure of 77.6% is for a cell having the anode and a lithium iron phosphate cathode, not the anode itself.  The Office suggests amending the instant claim to depend from claim 13 and reciting the cathode material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 13, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. Mater. Chem. A, 2019, 7, 5726 (“Wu”).
Regarding claims 1 and 13, Wu discloses an electrical energy storage apparatus comprising a composite anode (Abstract).  The anode comprises a copper mesh that has been treated to form a lithiophilic surface on the copper mesh (in this case, a layer of copper oxide (CuO)), and lithium (Fig. 1; Results, ¶1).  The mesh is infiltrated with lithium by dipping the mesh in molten lithium (Introduction, ¶4; Results, ¶1).
It is noted that the instant claims recite a product-by-process limitation (i.e. manufactured according to the method of claim 14).  In this regard, MPEP 2113 sets forth the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this regard, the process steps recited in claim 14 do not appear to result in a structural distinction over the prior art.
Regarding claim 2-3 and 24, Wu discloses the electrode of claim 1.  It is deemed that the arrangement to undergo volume expansion during charging and discharging of the electrical energy storage apparatus [claim 2], the arrangement to retain the active material in different states during charging and discharging of the electrical energy storage apparatus [claim 3], and capacity retention [claim 24] are an inherent 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
discloses and/or claims are necessarily present.  Id.
Regarding claims 7-8, Wu discloses the electrode of claim 1.  It is deemed that the arrangement to operate as a current collector in the electrical energy storage apparatus [claim 7], is an inherent characteristic and/or property of the specifically disclosed electrode.  See the sections of MPEP 2112 cited above.  Wu further discloses the electrode is an anode (Abstract).
Regarding claims 14 and 20-21, Wu discloses a method of making a composite anode (Abstract).  The anode comprises a copper mesh that has been treated to form a .

Claims 1-3, 7-8, 13, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,634,144 (“Hanawalt”).
Regarding claims 1 and 13, Hanawalt discloses a battery comprising a lithium battery anode and a method of making the anode (Abstract; col. 4, lines 48-50).  Hanawalt discloses the anode comprises a foraminous (i.e. porous) metal substrate, such as copper, that is filled with lithium (col. 2, lines 30-33; col. 3, lines 37-48).  The substrate may be a metal felt or metal screen (col. 2, lines 44-46) and discloses examples with meshes (Example 8).  Prior to filling the foraminous metal substrate with molten lithium, the substrate is treated to provide a film of oxide of the metal substrate (if the substrate is copper, the oxide is copper oxide) substantially throughout the surfaces of the open internal and external surface areas thereof (col. 2, lines 69-72).  The oxidized metal substrate is filled with lithium by immersing the substrate in a molten lithium bath (col. 3, lines 65-75).  The lithium fills the open internal and external surfaces of the foraminous substrate (col. 4, lines 10-24).  The metal oxide layer allows for the wetting of the metal substrate (col. 4, lines 26-47).  
Regarding claim 2-3 and 24, Hanawalt discloses the electrode of claim 1.  It is deemed that the arrangement to undergo volume expansion during charging and 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
discloses and/or claims are necessarily present.  Id.
Regarding claims 7-8, Wu discloses the electrode of claim 1.  It is deemed that the arrangement to operate as a current collector in the electrical energy storage apparatus [claim 7], is an inherent characteristic and/or property of the specifically .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,634,144 (“Hanawalt”) in view of JP 2017-106051 A (“Fujisawa”) and US 2002/0028381 A1 (“Heider”).
Regarding claims 14 and 20-21, Hanawalt discloses a battery comprising a lithium battery anode and a method of making the anode (Abstract; col. 4, lines 48-50).  
Hanawalt discloses copper may be oxidized in air at temperatures ranging from about 350 °C to about 1,350 °C for a period of time ranging from about 60 minutes to a few seconds to provide the desired oxide film on the metal (col. 3, lines 36-38 and 14-18).
Fujisawa discloses a method comprising a heating process S1 wherein copper oxide is formed in the outer layer part by heating the copper backing 2 in an atmosphere containing oxygen (Abstract).  In the heating process, the heating temperature in the heating furnace 4 is preferably 200 to 650 °C.  When the heating temperature in the heating furnace 4 is lower than 200 °C, it takes too much time to obtain the required thickness of the oxide layer.  When the heating temperature in the heating furnace 4 is higher than 650 °C, the oxidation rate is high, so that it is difficult to obtain a uniform oxide layer, and it is difficult to obtain an oxide layer having an appropriate thickness 
While it is noted that the heating times of Hanawalt and Fujisawa are shorter than the claimed six hours, it is the opinion of the Office that the claimed time would have been obvious because Fujisawa links the heating time and heating temperature to coating uniformity and coating thickness.  Moreover, the fact that a “combination would not be made by businessmen for economic reasons” does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility.  In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983).
Hanawalt discloses the oxidation can be accomplished with the use of a suitable furnace (col. 3, lines 49-54), but is silent regarding the furnace being a muffle furnace.
Heider teaches heat-treating a material in an aeratable furnace and exemplifies a muffle furnace ([0105]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a muffle furnace as the furnace because Heider teaches it is a known type of furnace for heat-treating materials and would yield predictable results.

Response to Arguments
Applicant's arguments filed 01/03/2022 regarding Wu have been fully considered but they are not persuasive. 
Applicant argues that Wu is the inventor’s own disclosure and is published less than one year before the effective filing date and therefore falls under 35 USC 102(b)(1)(A).  However, Wu names several additional authors (i.e. Tianpeng Jiao, Shaoran Yang, and Bin Liu).  Therefore, it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor.  As applicant notes, an applicant may show that a disclosure was made by the inventor or a joint inventor by way of an affidavit or declaration under 37 CFR 1.130(a)  (an affidavit or declaration of attribution).  See MPEP 2155.01.  Wu remains available prior art until a suitable affidavit or declaration of attribution is filed.
Applicant’s arguments, see pg. 7, filed 01/03/2022, with respect to the rejection(s) of claim(s) 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 3,634,144 (“Hanawalt”) in view of JP 2017-106051 A (“Fujisawa”) and US 2002/0028381 A1 (“Heider”).
Applicant has amended claim 1 to depend from claim 14.  However, claim 1 is a product-by-process claim (“An electrode for use in an electrical energy storage apparatus manufactured according to the method of claim 14.”).  Determination of patentability is based on the product itself and the patentability of the product does not depend on its method of production.  Therefore, claim 1 is rejected under 35 USC 102 in view of Wu and Hanawalt.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727